Citation Nr: 1427775	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-06 784	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include depression, and if so whether the claim should be granted.  

2.  Entitlement to an increased rating for acne vulgaris, rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from January 1979 to January 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned sitting in North Little Rock, Arkansas, in February 2013.  Submitted at the hearing, with a waiver of initial RO consideration, was a report of a February 2013 psychological assessment.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal anything pertinent to the present appeal, except the transcript of the travel Board hearing and VA treatment (CAPRI) records.

When in conjunction with an increased rating claim there is convincing evidence of unemployability, a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is reasonably raised.  However, when the RO has addressed and denied a TDIU rating, such a denial is a separately appealable issue.  This would require the filing of a Notice of Disagreement (NOD) to initiate an appeal.  See generally Irwin v. Shinseki, No. 11-0683, slip op. (U.S. Vet. App. Feb. 21, 2013) (nonprecedential memorandum decision) (panel decision denied by Order of May 2, 2013).  During this appeal an October 2012 rating decision denied entitlement to a TDIU rating.  However, the Veteran did not initiate an appeal of that decision and, so, that matter is not before the Board.



FINDINGS OF FACT

1.  The 1996 Board decision denying service connection for an acquired psychiatric disorder is final.  

2.  The evidence received since the 1996 Board denial of service connection for an acquired psychiatric disorder is new and material and the claim is reopened.  

3.  An acquired psychiatric disorder first manifested years after active service and after years of substance abuse; is unrelated to injury, disease or event during service; and is not caused or aggravated by service-connected acne vulgaris or left 3rd finger fracture residuals, or both.  

4.  The Veteran does not have visible or palpable tissue loss; either gross distortion or asymmetry of paired sets of facial features or four or more characteristics of disfigurement, scarring does not exceed 72 square inches; he does not have unstable or painful scars; and he does not require systemic therapy.  


CONCLUSIONS OF LAW

1.  The 1996 Board decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1104 (2013).

2.  The new and material evidence since the 1996 Board decision, when considered with the old evidence, is sufficient to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2013).  

3.  The criteria for service connection for an acquired psychiatric disorder, to include depression, are not met.  38 U.S.C.A. §§ 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

4.  The criteria for a rating for acne vulgaris in excess of 30 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7828 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  See Dingess/Hartman v. Nicholson, 4783 F.3d 1311, 1314-15 (Fed. Cir. 2007).  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant evidence which is adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

Here, the Veteran was provided the applicable notice as to both claims by RO letter in December 2007, prior to the initial April 2008 adjudication of the claims.  

The Veteran was provided notice by RO letter in January 2010 that new and material evidence was needed to reopen the claim for service connection for a psychiatric disorder.  It was inadvertently stated that the last final denial had been in April 2008, whereas in fact it is the April 2008 rating decision which is now on appeal.  Rather, a November 1996 Board decision denied a claim for service connection for an acquired psychiatric disorder on the grounds that the claim was not well grounded.  Nevertheless, the claim has at all times been adjudicated by the RO on a de novo basis and, so, there is no prejudice to the Veteran.  Moreover, the January 2010 letter was prior to readjudication of the claim for service connection in the October 2010 Supplemental Statement of the Case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  The Veteran was provided notice as to this by RO letter of August 2008, prior to issuance of the December 2008 Statement of the Case (SOC).  

VA also has a duty to assist in obtaining evidence needed to substantiate claims.  Here, the Veteran's service treatment records (STRs) are on file.  He has been provided an opportunity to participate in his claims at every step, including at a February 2013 hearing at the RO.  At that hearing the Veteran conceded that all non-VA records were on file.  See page 18 of that transcript.  Moreover, the Veteran's voluminous VA treatment records, including VA electronic treatment (CAPRI) records are available.  Also, records from the Social Security Administration (SSA) have been obtained, in the form of a compact disc.  

At the hearing the Veteran suggested, without specifically stating, that he had not attended a VA psychiatric examination scheduled in March 2008 because he had been incarcerated.  However, the evidence shows that his VA compensation was reduced following his incarceration which began in October 2008 and that he was released in December 2009.  Thus, he did not fail to attend that examination due to being incarcerated.  In any event, he was subsequently afforded and attended a VA psychiatric examination in February 2011, and at the travel Board hearing a VA psychological assessment in February 2013 was submitted into evidence, with a waiver of initial RO consideration.  Although Veteran's service representative requested yet another VA examination as to the claim for service connection, the Board finds that the reports of the examinations and evaluations on file are sufficient for adjudication of the service connection claim because they were based on an interview of the Veteran, psychological testing, and provide sufficient information so that the adjudication is a fully informed one.  Also, a complete copy of his claim file was sent to the Veteran in November 2003, and up-to-date records thereafter were provided to him in March 2014.  

Further, the Veteran has been afforded VA examinations as to his service-connected acne vulgaris in in February 2008 and July 2012.  

Moreover, at the travel Board hearing the undersigned clarified the issues on appeal, by noting that while the claim was originally for service connection for depression, it would be expanded to include any acquired psychiatric disability.  See page 12 of the transcript.  The undersigned and service representative asked questions to ascertain the basis for the service connection claim and current state of the Veteran's service-connected skin disability.  The actions of the undersigned supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103. 

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Service Connection for an Acquired Psychiatric Disorder

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions, or if proximately due to or aggravated by other service-connected disability(ies).  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, congenital or developmental defects, such as personality disorders, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303. 

The Veteran also claims that service connection is warranted based on continuity of symptomatology of psychiatric disability.  The Board notes that the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes a psychosis, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013). 

38 C.F.R. § 3.384 states that a psychosis means any of the following disorders listed in the Diagnostic and Statistical Manual of Mental Disorders - (a) brief psychotic disorder;(b) delusional disorder;(c) psychotic disorder due to general medical condition;(d) psychotic disorder NOS (not otherwise specified); (e) schizoaffective disorder; (f) schizophrenia;(g) schizophreniform disorder;(h) shared psychotic disorder; and (i) substance-induced psychotic disorder.  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Reopening

A November 1996 Board decision denied service connection for an acquired psychiatric disorder because the claim was not well grounded.  That decision noted that the Veteran's STRs did not reflect the presence of a psychiatric disability and he did not complain of psychiatric difficulties when he filed his VA claim for compensation in 1982.  It was found that there was no evidence of a current acquired psychiatric disability because although there was a postservice diagnostic assessment of alcohol dependency in June 1994, alcohol dependence was deemed to be due to willful misconduct and not, by itself, a service connection disorder.  No diagnosis of an acquired psychiatric disorder had been made.  

A final Board decision subsumes all prior rating actions which addressed the issue on the merits and the claim may not thereafter be reopened and allowed on the same factual basis; rather new and material evidence must be presented to reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 20.1104, 20.1105 (2013). 

The Board, in the first instance, must rule on the matter of reopening because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In the first step in reopening, there is a three-part analysis.  First, since the last disallowance on any basis, i.e., on the merits or denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 (1996)), there must be new evidence (i.e., noncumulative evidence, not redundant, and not previously submitted).  VA evidence which was constructively on file and is now actually on file, may be new and material evidence if it is not cumulative and is relevant.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) and Smith (Russell) v. West, 12 Vet. App. 312, 314-15 (1999).  

Second, the new evidence need be probative only as to each element that was a specified basis for the last denial without having to establish all elements needed for allowance.  Third, it must be material (i.e., bearing directly and substantially on the issue) and, by itself or together with old evidence, it must be so significant that it must be considered to fairly decide the merits of the claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after it has been found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade, at 118. 

Previously, under 38 U.S.C.A. § 5107(a), a claimant had to submit a well-grounded claim before the VA duty to assist attached.  Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  Thus, in applying to reopen a previously denied claim, only after reopening (upon submission of new and material evidence) was it to be determined whether the claim was well grounded and, if so, the claim was then adjudicated on the merits but only after ensuring that the duty to assist.  Elkins v. West, 12 Vet. App. 209, 214-218 (1999) and Winters v. West, 12 Vet. App. 203, 206-06 (1999) (en banc) (citing Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)).  

However, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, (2000) was enacted on November 9, 2000 and, among other things, eliminated the concept of a well-grounded claim and redefined the VA obligation with respect to the duty to assist, superceding holding in Morton, Id.  

In the reopening context, the credibility of the new evidence is presumed, Justus v. Principi, 3 Vet. App. 510 (1992), but the doctrine of the favorable resolution of doubt is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  However, the requirement that following reopening there must next be an adjudication of whether the reopened claim is well grounded is no longer valid.  Rather, after reopening, the claim is adjudicated de novo and with application of the benefit-of-the-doubt rule.  

Here, the basis for the prior denial of the claim was that there was no evidence of an acquired psychiatric disorder.  In this regard, the 1978 service entrance examination found no psychiatric abnormality, and although an adjunct medical history questionnaire reflects that the Veteran reported having or having had some unspecified nervous trouble, the STRs are otherwise negative for psychiatric disability.  

The only other evidence on file at the time of the 1996 Board decision was a report of VA hospitalization in June and July 1994 for, in part, continuous alcohol dependency.  It was noted that his drug of choice was alcohol, which he had first started using at age 19 and which he recognized as a problem by age 21.  He had substance abuse related problems with lost time from work, lost jobs, loss of relationships, financial problems, family conflicts, and loss of self-esteem.  He had had alcoholic shakes, blackouts, and hallucinations.  He had been arrested six times for public intoxication and three times for driving while intoxicated.  

Nevertheless, in this case, it is clear that there are now diagnoses of, inter alia, a depressive disorder.  Thus, one element that was missing at the time of the 1996 Board denial of the claim is now substantiated and, so, the claim is reopened.  


De Novo Analysis

The evidence clearly documents that the Veteran has a personality disorder, variously described, including being described as a personality disorder, not otherwise specified (NOS) and as a narcissistic personality disorder.  While personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease, they are nevertheless psychiatric disorders and, as such, produce psychiatric symptoms.  See 38 C.F.R. § 4.122(b) (stating that a personality disorder is a chronic mental disorder).  So, the actual presence of psychiatric symptoms at any time would be expected.  Indeed, 38 C.F.R. § 3.303(b) notes that personality disorders are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior. 

In addition to a personality disorder, the evidence is indisputable that the Veteran has engaged in substance abuse, particularly extensive alcohol abuse.  To the extent that he has suggested that his abuse was a means of self-medication for psychiatric symptoms stemming from a personality disorder, this is not a basis for granting service connection.  Moreover, the Veteran has offered only vague histories concerning his abuse of alcohol and drugs, and at times even contradictory histories.  Likewise, the wide variety of usage of both alcohol and other substances, e.g., marijuana, do not support the theory that his polysubstance abuse was a form of self-medication, as opposed to the mere use of such alcohol and drugs for the purpose of enjoying their intoxicating effects.  This detracts from his credibility that he used alcohol or drugs for self-medication for an acquired psychiatric disorder, during and after his active military service.  

To the extent that the Veteran alleges that he now has an acquired psychiatric disorder due to nonservice-connected disability, e.g., a personality disorder or abuse or dependence on alcohol or any drug, this is not a basis for a grant of service-connection because it is based on a non-service-connected disability.  See 38 C.F.R. § 3.310(a).  The Veteran's only service-connected disabilities are acne vulgaris and residuals of a left 3rd finger fracture and in this case there is no competent evidence that his abuse of alcohol or numerous types of drugs has been caused by or is the result of his service-connected disabilities, particularly the acne vulgaris, as he testified.  Lacking the education, training, and expertise he is not competent to attest otherwise.  Jandreau, Id. 

In fact, when the Veteran first filed a claim for VA compensation in 1982 he made no mention of a psychiatric disorder and when he first claimed service connection for a psychiatric disorder he alleged it was due to his in-service stress and mental anguish during active service, as he reported in his August 1994 letter.  

Background

The Veteran underwent VA hospitalization from July to November 1994 and the primary diagnosis was an adjustment disorder, NOS.  He reported a 12 year history of alcohol abuse, for which he had twice been treated beginning in 1986.  He had been convicted in 1993 for sexual assault.  

A June 1998 VA psychological assessment was alcohol dependence, and a possible bipolar disorder.  The Veteran had been unable to keep a job due to alcohol abuse and had few friends.  The severe medical, physical, and mental problems associated with alcohol abuse were discussed with him.  In the past he had used marijuana and hashish.  

A June 1995 psychological assessment shows that the Veteran reported having a chronic alcohol problem.  He had multiple convictions for driving while intoxicated.  It was reported that no psychiatric problem was indicated.  

A February 1999 VA psychological assessment reflects that the Veteran's primary drug of abuse was alcohol.  There was no evidence of psychotic functioning.  He appeared to have anxiety related depression and reported that he used alcohol as a coping tool for anxiety.  

A VA psychological assessment in May 2001 reflects that there was over-reporting during psychological testing, such that the results were uninterpretable.  A VA psychological assessment in May 2003 reflects that the Veteran related that his recent problems with depression were associated with his service-connected skin condition.  Psychological testing indicated a bias consistent with over-reporting of symptoms.  

A September 2007 VA outpatient treatment (VAOPT) record shows that the Veteran had a long history of chronic interpersonal difficulties and alcohol dependence.  The assessment was that he had a chronic personality disorder with some narcissistic and paranoid features, and definite antisocial personality traits, if not an actual disorder.  He reported a multitude of symptoms but did not appear to meet any specific Axis I diagnosis other than alcohol abuse or dependence.  The diagnoses were alcohol dependence; a mood disorder, NOS; and personality disorder NOS with antisocial, narcissistic and paranoid traits.  

The Veteran underwent VA hospitalization in July 2007, presenting while intoxicated and claiming suicidal ideation.  When initially evaluated he became combative and shouted profanities, and then tried to leave while denying suicidality.  He was again hostile when hospitalized in September 2007, when he displayed threatening behavior.  Malingering was noted during each period of hospitalization.  

On VA dermatology examination in February 2008 the Veteran reported that he continued to have anxiety because of the effects of his acne.  

A January 2011 VA CAPRI record shows that the Veteran behaved inappropriately, in a sexually explicit manner and had continued to exhibit inappropriate behavior toward other female staff members.  

On VA psychiatric examination in February 2011 the Veteran's claim file was reviewed prior to the examination.  The Veteran attributed symptoms of depression, stress, anxiety, insomnia, and short term memory loss to his skin condition.  After a mental status evaluation the diagnosis was that it was not found that depression was secondary to the skin condition.  The examiner reported that there was insufficient evidence to warrant such a diagnosis after a review of the claims files.  

A February 2012 VA CAPRI record shows that the Veteran reported being in legal trouble for failing to register as a sex offender but, when asked, he was very vague and avoided sharing specifics about his current legal trouble.  

A report of a February 2013 VA psychological assessment, submitted into evidence at the travel Board hearing, shows that the Veteran was evaluated for atypical cognitive complaints.  The results of past psychological testing were reported.  His difficulties prior to military service, including during his pre-service schooling, were reported.  He had begun drinking heavily during service while stationed in Germany and he felt that his mental problems began at that time.  His multiple postservice criminal convictions were reported, including making terrorist threats and assaulting a police officer.  On mental status evaluation no psychosis was evident.  He was given psychological testing but an interpretation of the results would very likely overestimate his level of psychopathology and part of this might be due to purposeful or unintentional over-endorsement of psychiatric symptoms.  It was noted that the results of prior testing, in 2001 and 2003, were also invalid.  His childhood history raised the possibility of an attention-deficit hyperactivity disorder (ADHD).  Prior psychological testing indicated mild chronic cerebral dysfunction.  It seemed plausible that he had ADHD (attention-deficit hyperactivity disorder) as a child which contributed to his mood and anxiety problems, and he may have used alcohol as his primary coping mechanism, which resulted in further brain impairment.  The diagnoses were a generalized anxiety disorder (GAD); alcohol dependence, in remission; and a personality disorder NOS with antisocial and paranoid features.  

Analysis

Initially, the Board notes that not only is there no evidence of psychiatric disability during service, the Veteran does not contend that any such evidence exists, i.e., he did not seek or receive any psychiatric treatment during service.  In fact, he does not allege that he sought or received any psychiatric treatment until many years after his military service.  The Veteran has testified that he has continuously had psychiatric symptoms since he was in military service.  However, the Veteran's testimony and statements have not been consistent and more often have been evasive or intentionally vague.  This diminishes his credibility, as a result of which the Board finds that there is insufficient credible evidence of continuity of symptoms of an acquired psychiatric disorder following the Veteran's active service.  

In this case an acquired psychiatric disorder is first clinically documented years after military service, and after years of alcohol and drug abuse as well as the noted consequences of this abuse on the Veteran's private life and employment difficulties.  Also, in this case, there is no competent evidence that the Veteran has ever had a psychosis.  

The overall impact of the 2013 VA psychological assessment was that the Veteran may have had ADHD which may have contributed to psychiatric symptoms and for which he may have used alcohol as a primary coping mechanism.  However, as with a personality disorder, any childhood ADHD is developmental in nature and not the proper subject of a grant of service connection.  Likewise, abuse of substances and alcohol as means of coping with any mood or anxiety problems stemming from ADHD may not be service-connected.  

As to the claim of secondary service connection, the VA examiner in 2011 specifically found that the Veteran's primary psychiatric symptom of depression was not due to his service-connected acne vulgaris.  

In this regard, the Board finds the opinions of the VA examiners in 2011 and 2013 to be persuasive.  The combined effect of these two medical opinions is that any acquired psychiatric disorder that the Veteran now has is unrelated to his military service and service-connected acne vulgaris.  Rather, any acquired psychiatric disorder, including any depressive disorder, is due to the prolonged and extensive polysubstance abuse, and the related problems such abuse has caused, together with his personality disorder.  These medical opinions are the only medical opinions on file addressing the nature and etiology of the Veteran's psychiatric status and, as such, stand unrebutted.  

For the reasons expressed, the Board finds that the preponderance of the evidence is against the claim and, so, the benefit-of-the-doubt standard of proof does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Acne Vulgaris Rated 30 percent

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Where an increase in a service-connected disability is at issue, the present level of disability is of primary concern.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  But, separate evaluations for separate and distinct symptomatology may be assigned where none is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Also, it is not expected that all cases will show all the findings required for a higher rating, particularly in the more fully described grades of disability but coordination of rating with impairment of function will be expected in all instances, and if two evaluations are potentially applicable, the higher is assigned if the disability picture more nearly approximates those criteria; otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran is in receipt of the maximum allowable rating for acne which provides a 30 percent rating for deep acne (deep inflamed nodules and pus filled cysts) affecting 40 percent more of the face and neck.  Diagnostic Code 7828.  Thus, other Diagnostic Codes will be considered for rating purposes. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, scars of the head, face, or neck, are rated in light of eight characteristics of disfigurement: scar 5 or more inches in length; scar at least one-quarter inch wide at widest part; surface contour of car elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches; skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and skin indurated and inflexible in an area exceeding six square inches. 

Under Diagnostic Code 7800 a 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement. A 50 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  

Scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7803.  Under Diagnostic Code 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 30 percent rating requires an area or areas exceeding 72 square inches (465 sq. cm.); while a 40 percent rating requires an area or areas exceeding 144 square inches (929 square centimeters).  Note 2 to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note 1 provides that a deep scar is one associated with underlying soft tissue damage. 

Under Diagnostic Code 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, a 10 percent evaluation is assignable for area or areas of 144 square inches (929 square centimeters) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A superficial scar is one not associated with underlying soft tissue damage.  Notes 1 and 1 to Diagnostic Code 7802.  

Note 3 to Diagnostic Code 7804 provides that scars rated under DCs 7800, 7801, 7802 or 7805 may also receive an evaluation under DC 7804 when applicable.  Diagnostic Code 7804 provides that unstable or painful scars warrant a 10 percent rating when there are one or two such scars; 20 percent is warranted when there are 3 or 4 such scars; and 30 percent is warranted when there are 5 or more unstable or painful scars.  Note 1 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

Diagnostic Code 7805 provides that the evaluation of any effect(s) not considered in a rating under Diagnostic Codes 7800 thru 7804 are to be evaluated under the appropriate Diagnostic Code.  

Under Diagnostic Code 7806 a 30 percent evaluation is warranted for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  A 60 percent evaluation for dermatitis or eczema is warranted with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

Background

On the VA examination February 2008 the Veteran reported that previous treatments with Bactrim and Doxycycline were not effective and had been discontinued.  He reported that not much has changed since his last VA examination.  He stated that the nodulocystic lesions on his face were constant but the lesions on his back and chest were intermittent.  On physical exam, nodulocystic lesions in the left and right submandibular region (one on each side) were noted.  The examiner also noted numerous "boxcar" and icepick scars encompassing 80 percent of the anterior face that were described as deep.  The skin was intact without breakdown, drainage, or tenderness to palpation.  There were hyperpigmented macules, consistent with post-inflammatory hyperpigmentation, on the Veteran's chest and back.  There were scattered, erythematous papules along his upper back and scattered, hyperpigmented macules on his chest.  No appreciable deep scarring was noted on the chest and back regions.  The diagnosis was chronic nodulocystic acne involving the face, chest, and back with constant flare-ups and treatment consisting of twice-daily antibiotic solutions, as well as benzoyl peroxide. 

On VA scar examination in July 2012 color photographs of the Veteran were taken, and are on file.  It was reported that the Veteran had scars or disfigurement of the head, face or neck.  He had numerous scars from areas of acne involvement.  No scars of the trunk or extremities were painful or unstable, i.e., with frequent loss of covering of the skin over any scarring, or both.  He had innumerable pitting scars and papules over the back and shoulders but none on the lower extremities.  He had no deep non-linear scars.  None of the scars of his head, face or neck were painful and none were unstable or painful, or both.  Some of the scars were depressed with loss of underlying tissue and abnormally hyperpigmented.  However, there was no gross distortion or asymmetry of facial features or visible or palpable loss of tissue.  None of the scars caused any limitation of function.  There were no other pertinent physical findings, complications, signs, or symptoms such as muscle or nerve damage associated with the scarring.  The scars did not impact his ability to work.  The examiner reported that all of the Veteran's scarring was secondary to acne.  He had innumerable pitting scars and papules involving the entire face.  The neck, shoulders, and back were also involved.  An individual description of the innumerable scars was not possible.  The total body surface area affected was 20 to 40 percent.  The exposed surface areas affected was 5 to 20 percent.  All the scars were superficial but the facial scars showed hyperpigmentation and atrophy, in addition to pitting.  

On VA dermatology examination in July 2012 it was reported that the Veteran did not have any systemic manifestations due to his acne.  He had been treated with oral and topical medication in the past 12 months, on a near constant basis.  He had not had any other treatments or procedures in the past 12 months.  He had not had any episodes of urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  The total body area affected was greater than 40 percent.  The total exposed area was between 20 and 40 percent.  He had open and closed comedomes and several erythematous papules and pustules, and hyperpigmented macules, over the face, back, arms, chest, shoulders, and buttocks.  His skin condition did not impact his ability to work.  

Analysis

The Board has considered the Veteran's argument that his acne vulgaris has caused disfigurement and the Board has also reviewed the color photographs on file.  

The evidence in this case shows that the Veteran's scarring results in some visible or palpable tissue loss.  However, there is neither gross distortion of facial features nor asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  Also, the skin condition does not result in four or five characteristics of disfigurement.  Also, he does not have any systemic manifestations from his service-connected skin disorder and has not required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Nor does his scarring involve an area or areas 144 or more square inches (929 square centimeters). 

Although the 2008 VA examination indicated that 80 percent of the Veteran's face was involved or scarred from acne vulgaris, the 2012 VA scar examination found that the total exposed surface area was 20 percent or less and the VA dermatology examination in 2012 found that the total surface area was 20 to 40 percent.  

The VA scar examination in 2012 found that the total body surface area affected was 20 to 40 percent.  The 2012 VA dermatology examination indicated that the total body surface area was greater than 40 percent.  Of the exposed body area, the color photographs of the Veteran's skin condition depict only the Veteran's face and neck as being involved or affected.  The remaining photographs depict the Veteran's chest and back as being involved or affected.  Thus, the Board finds that the VA scar examination of 2012 more accurately describes the total body surface area which is involved, i.e., between 20 and 40 percent (with greater than 40 percent being required for a rating as analogous to dermatitis or eczema).  

Contrary to the assertion of the Veteran's service representative at the travel Board hearing, the VA examinations did not find that there was any neurological involvement which caused any itching, tingling or pain.  Rather the VA scar examination in 2010 found that there were no complications, e.g., muscle or nerve damage.  Significantly, both of the VA examinations in 2012 found that the skin condition did not impact the Veteran's ability to work.  

Thus, for the reasons explained, the preponderance of the evidence is against finding that a rating in excess of 30 percent for acne vulgaris is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Consideration

At the travel Board hearing the Veteran's service representative indicated that the primary thrust of the contentions on appeal as to the service-connected acne vulgaris was that the case should be specifically considered on an extraschedular basis.  

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  However, an extraschedular rating is applicable only as to a single, i.e., individual, service-connected disorder and not the collective or cumulative impact of multiple service-connected disorders.  See Johnson v. Shinseki, 26 Vet. App. 237, 241 - 45 (2013) (en banc).  So, the Board may not consider the combined impact of the Veteran's only other service-connected disability of residuals of a fracture of the left third finger, rated 10 percent disabling, together with the service-connected acne vulgaris. 

In this regard, a number of VA treatment records note that many of the Veteran's responses on psychological evaluations were indicative of either exaggeration or were otherwise invalid.  VA treatment records also indicate that he has been evasive in responding to questioning, particularly as to his history, such as the reason for his having to register as a sex offender, and also document extremely inappropriate behavior, in a sexual manner, to female VA staff members.  He has also not been completely forth coming with respect to his past history of substance abuse.  For all these reasons, the Veteran's credibility is greatly diminished and, thus, his testimony as to the severity of his reported itching and pain from his service-connected skin disorder cannot be afforded significant probative value.  Even though the undersigned observed the severity of the Veteran's skin condition at the travel Board hearing and has reviewed the color photographs on file depicting the condition, given the foregoing it must be concluded that the schedular rating criteria are adequate for adequately compensate the Veteran for his service-connected skin disability.  



ORDER

New and material evidence has been presented to reopen the claim for service connection for an acquired psychiatric disorder, to include depression, but upon de novo adjudication the claim is denied.  

An increased rating for acne vulgaris, rated 30 percent disabling, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


